Citation Nr: 0727171	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted entitlement to service connection 
for PTSD and assigned a 30 percent disability rating. The 
veteran has disagreed with the assigned disability rating and 
has perfected a substantive appeal.

In March 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claims file.

The Board notes that in December 2004, the veteran raised the 
issue of entitlement to a total disability rating due to 
individual unemployability (TDIU). In a letter dated in March 
2005, the RO provided the veteran with a formal claim form 
for filing a claim for a TDIU. The veteran apparently did not 
complete and return the form as directed by the RO. 
Nevertheless, the veteran has continued to assert that he is 
unemployable. As such, the issue of entitlement to a TDIU is 
REFERRED to the RO for appropriate action. See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  


FINDING OF FACT

Evidence is in approximate balance indicating that PTSD 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, panic attacks, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

With application of the benefit-of-the-doubt doctrine, the 
schedular criteria for an initial disability rating of 50 
percent, and not higher, for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken. 
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating. The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Disability Ratings

The veteran contends that the currently assigned 30 percent 
disability rating does not contemplate the severity of his 
disorder. Having carefully considered the appellant's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and a 50 percent 
disability rating will be assigned on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3. If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability. Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126. 
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006). Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440. Both disorders are evaluated under the 
General Rating Formula for Mental Disorders, which provides 
that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130 General Rating Formula for Mental 
Disorders. (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment. Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Id.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2006). 

VA outpatient treatment records dated from July 1989 to 
December 2001 show that the veteran was treated 
intermittently for symptoms associated with major depression, 
borderline personality, PTSD, and polysubstance abuse in 
remission.  

A VA outpatient treatment record dated in September 2001 
shows that the veteran had a past history of homicidal and 
suicidal thoughts. He indicated he that he had been 
hospitalized where he was medicated and that those symptoms 
had since improved. He also described experiencing insomnia. 
Mental status examination revealed that the veteran had a 
normal affect, and was alert, oriented and attentive 
throughout. He denied any current suicidal or violent 
ideations, delusions or hallucinations. His speech revealed 
no evidence of psychosis or formal thought disorder. The 
diagnosis was depressive disorder, not otherwise specified, 
and rule out PTSD with paranoid tendencies. A GAF of 60 was 
assigned.

VA outpatient treatment records dated from March 2003 to 
September 2003 show that the veteran continued to be treated 
for symptoms associated with PTSD. He described experiencing 
depression, nightmares, intrusive memories, irritability, and 
some memory and concentration problems. In March 2003, he was 
diagnosed with PTSD and a GAF of 55 was assigned.

A non-VA medical record from J. Araza, Ph.D., dated in March 
2003, shows that the veteran presented with a tense affect, 
but with a normal gait, and balanced and coordinated 
movement. There were no involuntary movements noted. 
Concentration and attention were satisfactory. The veteran 
described insomnia and nightmares, and that he would spend 
the majority of his day at home. He had one friend that he 
would visit once each week. He would avoid significant 
contact with people, because it would cause him significant 
stress and frustration. Mental status examination revealed 
that he was oriented to person, place and time. His speech 
was clear, and the pace of his speech was well within normal 
limits. His response to questions was appropriate and 
contained. His verbal skills suggested average intelligence. 
He had the concentration and attention necessary for simple 
one and two-step instructions. Based on the veteran's report, 
he could not effectively interact with the public, coworkers 
or supervisors on a sustained basis. Based on observations in 
the interview, he had no trouble relating to the examiner. 
The diagnosis was depression, not otherwise specified, and 
rule out PTSD. A GAF of 60 was assigned.

A VA examination report dated in October 2004 shows that the 
veteran reported being together with his third wife for six 
years, and being married for two. She was employed full time 
while he remained at home on disability. He described being 
preoccupied with memories and dreams about combat. He 
experienced chronically depressed mood with vague suicidal 
ideation. He described himself as presenting a cheerful, 
humorous, front to others in order to keep them from being 
afraid of him.   Mental status examination revealed that he 
presented with superficially cheerful affect but described 
his mood as persistently depressed. He voiced some paranoid 
ideation, but no current suicidal ideations. He made vague 
reference to some degree of memory impairment, but did not 
report that this was a significant problem. He reported poor 
sleep quality, nightmares, intrusive thoughts, and a dislike 
for taking psychiatric medications. He was deemed capable of 
managing his funds without assistance. The diagnosis was 
chronic PTSD and dysthymic disorder. A GAF of 55 was 
assigned.

A VA medical record dated in July 2005 shows that the veteran 
had been followed by the psychiatrist for the preceding year. 
The veteran was said to exhibit symptoms of anxiety 
associated with his PTSD. The psychiatrist added that due to 
the chronicity and severity of the PTSD symptoms, the veteran 
was totally and permanently unemployable, as adding 
significant stressors to his life, such as that associated 
with employment, would result in an exacerbation of his 
symptoms.

A VA examination report dated in December 2005 shows that the 
veteran reported being currently married and retired. The 
veteran described experiencing daily thoughts of Vietnam, and 
flashbacks that would occur once every two months. He also 
reported having nightmares and sleep disturbance. His wife, 
who was interviewed by the examiner separately, confirmed the 
nightmares, adding that he would cry in his sleep, have a 
very volatile temper, and would often be withdrawn.  The 
veteran indicated that he had one good friend outside of his 
marriage. His leisure pursuits included metal detection and 
prospecting. He had not operated his gold dredge for over 
three years, but said he did spend about one hour with his 
metal detector approximately one month earlier. 

Mental status examination revealed that the veteran had good 
eye contact throughout the session and was friendly and fully 
cooperative. There was no impairment of thought process or 
communication, though, he asserted chaotic thinking and 
difficulty focusing. He reported sometimes seeing shadows 
that weren't there and would hear voices that were 
conversational. He indicated having suicidal thoughts, but 
that he would not follow through because of his wife. He was 
generally able to maintain personal hygiene and activities of 
daily living, but would find himself increasingly forgetful. 
He described short term memory impairment, but was able to 
name two out of three unrelated objects after a five-minute 
delay. He was able to name the third object with a category 
prompt. He did not engage in obsessive or ritualistic 
behaviors. His rate and flow of speech were within normal 
limits. He did not suffer from panic attacks, but would have 
occasional flashbacks. 
He described his current mood as a three or four on a scale 
of 10 where one was extreme depression. He also reported 
impaired impulse control, anger with little provocation, and 
insomnia. The diagnosis was PTSD. A GAF of 55 was provided. 
The examiner added that the veteran was able to manage 
benefits payments in his own best interests, and that the 
reason he was not employed was because he had problems with 
authority figures, saying he could not stand it when 
authority figures would do "stupid things."

A VA medical record dated in April 2006 shows that the 
veteran had a diagnosis of PTSD and depression which were 
compounded by his having multiple sclerosis and diabetes. 
These compounding medical concerns were negative reminders of 
his having been in service and were significant triggers of 
his PTSD symptoms. The psychiatrist indicated that because of 
his PTSD symptoms and his multiple medial problems related to 
service, the veteran was paranoid about the government being 
against him and wanting to continue to make his life 
difficult. The psychiatrist opined that the veteran was 
totally and permanently disabled from any and all employment 
consideration. He would only do himself more emotional and 
physical harm by trying to seek out a work situation. It was 
felt that any additional stressors on the veteran needed to 
be minimized, and that dealing with employment or the 
government needed to be restricted or stopped if at all 
possible.

A lay statement from the veteran's spouse dated in March 2006 
shows that the veteran had adapted to living in society by 
avoiding people. He would become isolated, depressed, and 
less motivated. He would not sleep well and have nightmares 
and flashbacks. He would not take showers or change his 
clothes regularly, but was able to take care of the finances 
at home. While he was able to appear normal, he was said to 
be unlike most people, harboring paranoid and distrustful 
feelings.


During his March 2006 Travel Board hearing, the veteran 
indicated that he would spend most of his day playing on the 
computer. He described working on various projects which were 
ongoing, as well as watching television. He indicated being 
married and having one good friend, but generally avoiding 
other people. He described that his prior marriages ended 
because of his PTSD symptoms, including angry and violent 
behavior. He also indicated that when he would be evaluated 
by VA examiners he would appear to be normal because he did 
not want to risk being locked up.

As discussed above, a 50 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Although the veteran has described experiencing nightmares, 
flashbacks, insomnia, anxiety, and avoiding contact with 
others, the VA examiner in September 2001 and Dr. Araza in 
March 2003 assigned a GAF code of 60, and the VA examiners in 
March 2003, October 2004, and December 2005 assigned a GAF 
code of 55, each of which is indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning. While it has been indicated that engaging in 
gainful employment might exacerbate his symptoms, it has not 
been shown that he currently exhibits serious symptoms or any 
serious impairment in social, occupational, or school 
functioning. The evidence of record shows that the veteran 
experiences social impairment due to isolation, depression, 
nightmares, flashbacks, anxiety, chronic sleep problems, 
irritability, paranoia, and anger.





While the veteran does not have all of the symptomatology 
consistent with a 50 percent disability rating, the Board 
finds that overall the veteran's disability picture more 
nearly approximates that which allows for a 50 percent 
disability rating. 38 C.F.R. §§ 4.7, 4.21 (2006). 

The veteran's testimony at the March 2006 Travel Board 
hearing before the undersigned further indicates support for 
findings of flattened affect; circumstantial, circumlocutory 
or stereotyped speech; and some difficulty in understanding 
complex commands.  See Caluza v. Brown, 7 Vet. App. 498, 510-
511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria. After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships. He appears to be able to 
function acceptably on a daily basis. As such, the medical 
evidence contains no support for the assignment of a 70 
percent disability rating.

The Board has considered the veteran's assertion that because 
he was deemed totally disabled by the Social Security 
Administration, VA should also reach a similar conclusion. As 
a result of the veteran's assertions, the Board obtained the 
veteran's Social Security Administration medical records. 
These records show that the veteran was determined disabled 
for Social Security Administration purposes.  Nevertheless, 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration. See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991). However, while a Social Security 
Administration decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim. See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from 
Social Security Administration and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits]. Thus, although the 
Social Security Administration's determination is not 
necessarily dispositive of the veteran's claim, it is 
evidence which must be considered. In reaching its decision, 
the Board has considered the competent medical evidence used 
by the Social Security Administration in reaching its 
determination as set forth above.

Additionally, the Board has considered the testimony and 
statements of the veteran and his spouse as to the extent of 
his current PTSD. They are certainly competent to report that 
his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals. Massey v. Brown, 7 Vet. App. 
204, 208 (1994). To the extent that the veteran argues or 
suggests that the clinical data supports an increased 
evaluation or that the rating criteria should not be 
employed, he is not competent to make such an assertion. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration). 

In any event, because the evidence is in approximate balance 
as to the assignment of a 50 percent rating, the evidence is 
not in balance as to the assignment of a 70 percent 
evaluation. Fletcher v. Derwinski, 1 Vet. App. 394 (1991).




ORDER

Entitlement to a 50 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


